Citation Nr: 0637130	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for left chest 
wall costochondritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1986 to 
September 1989.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the RO that 
denied a disability rating in excess of 20 percent for 
service-connected left chest wall costochondritis. 


FINDING OF FACT

The veteran's left chest wall costochondritis is manifested 
primarily by shortness of breath and tenderness to palpation 
involving Muscle Group XXI; and by left shoulder limitation 
of motion, painful motion, complaints of pain, weakness, and 
loss of strength involving Muscle Group I.


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for 
left chest wall costochondritis involving Muscle Group I, to 
be combined with the current 20 percent disability rating 
involving Muscle Group XXI, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.55, 4.56, 4.73, Diagnostic Code 5301 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2002, May 2003, December 2004, April 2005, 
and October 2005 letters, the RO notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that she provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which she was treated, and notified her that VA 
would request such records on her behalf if she signed a 
release authorizing it to request them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice as to an effective 
date for any award of increased benefits on appeal for her 
service-connected disability.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board finds no prejudice to 
the veteran in proceeding with a decision on appeal for an 
increased disability rating.  She had previously received all 
required notice regarding service connection, as well as the 
applicable rating criteria for an increased disability 
rating.  For the separate disability rating that is granted, 
an effective date will be set in a future decision by the RO.  
Accordingly, the veteran is not harmed by any defect with 
regard to this element of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The veteran contends that her service-connected disability 
has worsened over the years.  Her service medical records 
show that she suffered chronic upper chest wall pain on 
palpation of the left ribs, and include an assessment of 
costochondritis.

Service connection has been established for left chest wall 
costochondritis, effective September 1995.

The 20 percent disability rating, effective May 1997, has 
been assigned under 38 C.F.R. § 4.73, Diagnostic Codes 5399-
5321, pertaining to injury to Muscle Group XXI (muscles of 
respiration).  A hyphenated diagnostic code reflects a rating 
by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in different anatomical regions.
 
Disabilities resulting from muscle injuries that are assigned 
ratings under 38 C.F.R. § 4.73, Diagnostic Codes 5301 through 
5323, are classified as slight, moderate, moderately severe, 
or severe.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.

The report of the May 2002 VA examination reflects a history 
of left sternoclavicular costochondritis.  The veteran 
reported that her pain was always present, and that flare-ups 
occurred once or twice a month, lasting from two or three 
days at a time.  Examination revealed tenderness to palpation 
directly over the sternoclavicular joint on the left.  Her 
range of motion of the left shoulder was decreased secondary 
to pain.  Flexion was to 160 degrees, abduction was to 
160 degrees, internal rotation was to 80 degrees, and 
external rotation was to 60 degrees.  The examiner noted mild 
weakness on the left, compared to the right, which likely was 
a function of pain at the sternoclavicular joint.  

The May 2002 examiner also noted that the veteran's shortness 
of breath certainly would result from her left 
sternoclavicular joint costochondritis.

X-rays taken of the left shoulder in March 2004 revealed no 
evidence of arthritis, fracture, dislocation, or bone 
destruction.

In July 2004, the veteran testified that she could not lift 
her left arm over her shoulder, and that daily she took 
muscle relaxers and anti-inflammatory medications.

The report of the November 2005 VA examination reflects that 
the veteran continued to have pain in her chest three to four 
times daily, and reported referral pain to the left shoulder.  
The range of motion of the left shoulder was to 170 degrees 
on flexion, and to 160 degrees on abduction.  The examiner 
noted no additional range of motion loss due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.

The November 2005 examiner also noted tenderness on mild 
palpation of the left chest wall, especially in the 
costophrenic angles; no swelling was present.

The Board notes that service connection is not in effect for 
fibromyalgia.  As such, symptoms attributable to non-service-
connected disabilities may not be considered in the 
evaluation of the service-connected left chest wall 
costochondritis.  38 C.F.R. § 4.14.

In this case, the currently assigned 20 percent rating is the 
maximum evaluation for severe or moderately severe injury to 
Muscle Group XXI involving respiration.  38 C.F.R. § 4.73, 
Diagnostic Code 5321.  Hence, no increased disability rating 
is available under that diagnostic code.

There is no evidence of traumatic chest wall defect, 
pneumothorax, hernia, etc., to warrant an increased 
disability rating under a general rating formula for 
restrictive lung disease (Diagnostic Codes 6840 to 6845).

In accordance with provisions of 38 C.F.R. § 4.55, muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, shall be separately rated and 
combined under the provisions of 38 C.F.R. § 4.25.

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation. 38 C.F.R. § 4.71, Plate I.

A zero percent (noncompensable) rating is warranted for 
slight injury to Muscle Group I (extrinsic muscles of the 
shoulder girdle) of the non-dominant upper extremity.  A 10 
percent rating requires moderate injury.  A 20 percent rating 
requires moderately severe injury.  A 30 percent rating 
requires severe injury.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5301.

While the November 2005 examiner found that the veteran did 
not have a shoulder condition per se, the examiner noted 
decreased range of motion of the left shoulder due to 
referred pain.  

In addition, both VA examiners found slight limitation of 
motion on forward elevation and on abduction, with painful 
motion starting at 160 degrees.  There are also findings of 
pain, weakness, and loss of strength, as well as occasional 
flare-ups.

Given these findings, the veteran's complaints of painful 
motion, the provisions of 38 C.F.R. § 4.55 for muscle 
injuries involving different anatomical regions, and DeLuca, 
and resolving reasonable doubt in the veteran's favor, the 
Board finds that the evidence meets the criteria for a 
separate 10 percent rating under Diagnostic Code 5301.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
There is no evidence that the injuries to Muscle Group I are 
moderately severe to warrant a disability rating in excess of 
10 percent.  See Diagnostic Code 5301.  Loss of deep fascia 
or of muscle substance are not shown.

For the foregoing reasons, the Board finds that a separate 10 
percent, but no higher, disability evaluation is warranted 
for the veteran's left chest wall costochondritis wound 
involving Muscle Group I .  38 C.F.R. § 4.7.



ORDER

A rating in excess of 20 percent for left chest wall 
costochondritis involving Muscle Group XXI is denied.

A separate 10 percent rating for left chest wall 
costochondritis involving Muscle Group I is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


